UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-146834 Regenicin, Inc. (Exact name of registrant as specified in its charter) Nevada 27-3083341 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10 High Court, Little Falls, NJ (Address of principal executive offices) (646) 403-3581 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ ] Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 83,417,965 as of February 14, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 8 Item 1A: Risk Factors 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: (Removed and Reserved) 8 Item 5: Other Information 8 Item 6: Exhibits 8 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of December 31, 2010 (unaudited) and September 30, 2010 (audited); F-2 Statements of Operations for the three months ended December 31, 2010 and 2009 and period from September 6, 2007 (Inception) to December 31, 2010 (unaudited); F-3 Statements of Cash Flows for the three months ended December 31, 2010 and 2009 and period from September 6, 2007 (Inception) to December 31, 2010 (unaudited); F-4 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended December 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents REGENICIN, INC. (A Development Stage company) BALANCE SHEETS December 31, September 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other current assets Total current assets Intangibleassets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Due to related party - Note payable Total current liabilities Totalliabilities COMMITMENTS STOCKHOLDERS' EQUITY Preferred Stock, $0.001 par value10,000,000 shares authorized; none outstanding Common stock, $0.001 par value; 200,000,000 shares authorized; 87,846,324 and 86,406,257 issued and outstanding Additional paid-in capital Deficit accumulated during development stage Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Financial Statements. F-1 Table of Contents REGENICIN, INC. (A Development Stage company) STATEMENTS OF OPERATIONS Three Months Ended December 31, 2010 Three Months Ended December 31, 2009 September 6, 2007 (Inception Date) Through December 31, 2010 (Unaudited) (Unaudited) (Unaudited) Revenues $
